NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             MAY 22 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

WILLIAM M. BRYSON, Jr.,                          No. 12-17106

               Petitioner - Appellant,           D.C. No. 1:12-cv-00322-AWI

  v.
                                                 MEMORANDUM*
UNITED STATES DEPARTMENT OF
JUSTICE; et al.,

               Respondents - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Federal prisoner William M. Bryson appeals pro se from the dismissal of his

petition for a writ of audita querela requesting a refund of a $100 special




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assessment imposed as part of his sentence for money laundering.1 We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether a federal

prisoner may file a petition for a writ of audita querela, see United States v. Valdez-

Pacheco, 237 F.3d 1077, 1079 (9th Cir. 2001) (per curiam), and may affirm on any

ground supported by the record, see Holley v. Yarborough, 568 F.3d 1091, 1098

(9th Cir. 2009).

      Bryson contends that he is entitled to a refund because there is insufficient

evidence to support his money laundering conviction. Dismissal of the petition

was proper because these arguments are cognizable in a 28 U.S.C. § 2255 motion.

See Valdez-Pacheco, 237 F.3d at 1079-80 (a writ of audita querela is only available

to fill in “gaps” in postconviction remedies). That Bryson has already sought

habeas relief and is now precluded from filing a section 2255 motion absent

authorization from the Court of Appeals does not make a writ of audita querela

available to him. See id. at 1080.

      We do not consider Bryson’s additional arguments. See Padgett v. Wright,

587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam) (this court does not consider



      1
         The district court’s order erroneously states that Bryson filed a habeas
petition under 28 U.S.C. § 2241. However, the magistrate judge’s findings and
recommendation, which were adopted in full, accurately describe and analyze
Bryson’s filing as a petition for a writ of audita querela.

                                           2                                    12-17106
arguments raised for the first time on appeal or in the reply brief).

      Bryson’s motion to strike the answering brief is denied.

      AFFIRMED.




                                           3                            12-17106